
	

114 HR 4985 : Kingpin Designation Improvement Act of 2016
U.S. House of Representatives
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4985
		IN THE SENATE OF THE UNITED STATESMay 11, 2016Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Foreign Narcotics Kingpin Designation Act to protect classified information in Federal
			 court challenges.
	
	
 1.Short titleThis Act may be cited as the Kingpin Designation Improvement Act of 2016. 2.Protection of classified information in Federal court challenges relating to designations under the Narcotics Kingpin Designation ActSection 804 of the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1903) is amended by adding at the end the following:
			
 (i)Protection of classified information in Federal court challenges relating to designationsIn any judicial review of a determination made under this section, if the determination was based on classified information (as defined in section 1(a) of the Classified Information Procedures Act) such information may be submitted to the reviewing court ex parte and in camera. This subsection does not confer or imply any right to judicial review..
		
	Passed the House of Representatives May 10, 2016.Karen L. Haas,Clerk
